           Case 1:19-cv-00109-SM Document 4 Filed 01/30/19 Page 1 of 1



                                                                          DiSJfiii'j C^URi
                             UNITED STATES DISTRICT                                of hh'
                               DISTRICT OF NEW HAMPSIII8B j^fj 30 Mil:39
                                                                            ;

        JOHN DOE',

                       Plaintiff,
              V.                                                  Civil Action No.


TRUSTEES OF DARTMOUTH COLLEGE,

                     Defendant,




              PLAINTIFF'S MOTION TO FILE AO 440 FORM UNDER SEAL


        Pursuant to Local Rule 83.12, plaintiff moves for leave to file his AO 440 form under

seal.


        Plaintiff requests that the court allow him to file this affidavit under seal for the same

reasons explained in the motion to proceed under a pseudonym filed concurrently with this

motion. Plaintiff requests the materials be given a Level II seal with an expiration date of

January 2118.




Date:      I/25/20I9                                                         Respectfully submitted,


                                                                                            John Doe
